Case: 2:20-cv-02759-ALM-EPD Doc #: 26 Filed: 09/16/21 Page: 1 of 11 PAGEID #: 1759




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


DUSTIN L. BOWERS                                :
                                                : Case No. 2:20-cv-2759
               Plaintiff,                       :
                                                : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                       :
                                                : Chief Magistrate Judge Deavers
COMMISSIONER OF                                 :
SOCIAL SECURITY,                                :
          Defendant.                            :
                                                :

                                       OPINION & ORDER

       This matter is before the Court on the Plaintiff’s Objections (ECF No. 21) to the Magistrate

Judge’s August 4, 2021 Report and Recommendation (ECF No. 23), recommending that this Court

overrule the Plaintiff’s Statement of Errors (ECF No. 17) and affirm the Commissioner’s decision.

The Plaintiff filed an Objection to the Report and Recommendation and the Defendant filed a

response. (ECF Nos. 24–25). Following de novo review by this Court, Plaintiff’s Objections are

hereby OVERRULED and the Court ADOPTS the Magistrate Judge’s Report and

Recommendation in its entirety based on an independent consideration of the analysis therein.

Accordingly, the Commissioner’s decision is AFFIRMED.

                                  I.       BACKGROUND

       Plaintiff Dustin L. Bowers filed an application for disability insurance benefits on January

17, 2012, alleging that he had been disabled since December 10, 2011; he also filed an application

for SSI benefits on April 3, 2012 for a disability beginning on August 30, 2009. (R. at 195–212).

His application was denied initially and upon reconsideration. (R. at 40–61, 130–155). Following

an administrative hearing, the Administrative Law Judge (“ALJ”) issued a decision finding that




                                                1
Case: 2:20-cv-02759-ALM-EPD Doc #: 26 Filed: 09/16/21 Page: 2 of 11 PAGEID #: 1760




the Plaintiff was not disabled. (R. at 1–3). Mr. Bowers brought suit in this Court in November

2015 and the case was subsequently remanded to the ALJ, upon joint motion of the parties, in July

2016. (R. at 1073).

           The Appeals Council then remanded Mr. Bowers’ case for further evaluation of the various

medical opinions. (R. at 1078–81). A different ALJ held a second administrative hearing and

subsequently issued a decision finding that Plaintiff was not disabled. (R. at 1002–36, 1038–1071).

The Appeals Council remanded the case again on the grounds that the ALJ had failed to comply

with its initial remand order. (R. at 1114–18). A third ALJ then held two more hearings, at which

he examined a medical expert and a vocational expert; Plaintiff testified at the fourth hearing, as

well. (R. at 948–59, 963–1001). In February 2020, the ALJ issued a decision finding again that

Plaintiff was not disabled (R. at 912–45). Mr. Bowers filed this suit as a result.

           In the opinion denying benefits, the ALJ conducted the required five-step sequential

analysis for a disability benefits claim. See 20 C.F.R. § 404.1520.1 First, the ALJ determined that


1
    The five sequential steps are as follows:

           (i) At the first step, we consider your work activity, if any. If you are doing substantial gainful
               activity, we will find that you are not disabled.

           (ii) At the second step, we consider the medical severity of your impairment(s). If you do not have
                a severe medically determinable physical or mental impairment that meets the duration
                requirement in § 404.1509, or a combination of impairments that is severe and meets the
                duration requirement, we will find that you are not disabled.

           (iii) At the third step, we also consider the medical severity of your impairment(s). If you have an
                 impairment(s) that meets or equals one of our listings in appendix 1 of this subpart and meets
                 the duration requirement, we will find that you are disabled.

           (iv) At the fourth step, we consider our assessment of your residual functional capacity and your
                past relevant work. If you can still do your past relevant work, we will find that you are not
                disabled.

           (v) At the fifth and last step, we consider our assessment of your residual functional capacity and
               your age, education, and work experience to see if you can make an adjustment to other work.
               If you can make an adjustment to other work, we will find that you are not disabled. If you
               cannot make an adjustment to other work, we will find that you are disabled.



                                                            2
Case: 2:20-cv-02759-ALM-EPD Doc #: 26 Filed: 09/16/21 Page: 3 of 11 PAGEID #: 1761




Plaintiff met the insured status requirements of the Social Security Act through June 30, 2022. (R.

at 919). At step one, the ALJ found that Mr. Bowers did not engage in substantial gainful activity

during between August 30, 2009, the alleged onset date of disability, and September 21, 2014, the

alleged closed period of disability. (Id.). At step two, the ALJ found that the Plaintiff had the

following severe impairments: Immunoglobulin (IgA) Nephropathy (Berger’s Disease); Obesity;

a Depressive Disorder; Borderline Intellectual Functioning; and Attention Deficit Hyperactivity

Disorder (ADHD). (R. at 919–26). At this step, the ALJ engaged in a detailed review of the

administrative record before him, including medical records and the opinions offering by various

medical and non-medical sources. (Id.). He detailed the weight he was assigning to each opinion

and his rationale for the weight assigned. (Id.).

        At step three, the ALJ determined that these impairments did not, either singly or in

combination, meet or medically equal the requirements of any section of the Listing of

Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id. at 926–28). Between steps three and

four, ALJs assess an individual’s residual functioning capacity (“RFC”). 20 C.F.R.

§ 404.1520(a)(4). A person’s RFC will then be used at steps four and five to assess her claim for

disability benefits. McGrew v. Comm’r of Soc. Sec., 343 F. App’x 26, 28, n.3 (6th Cir. 2009). The

ALJ concluded that Mr. Bowers had the following RFC:

        After careful consideration of the entire record, [the ALJ] finds that the [Plaintiff]
        has the residual functional capacity to perform light work as defined in 20 C.F.R.
        404.1567(b) and 416.967(b) subject to the following limitations: (1) occasional
        crouching, crawling, kneeling, stooping, balancing, and climbing of ramps and
        stairs; (2) no climbing of ladders, ropes, and scaffolds; (3) no work around hazards
        such as unprotected heights or dangerous machinery; (4) limited to performing
        simple, repetitive tasks with an SVP of 1 or 2; (5) occasional superficial contact
        with coworkers and supervisors (superficial contact is defined as retaining the
        ability to receive simple instructions, ask simple questions, and receive
        performance appraisals, but as lacking the ability to engage in more complex social
        interactions, such as persuasion of other people or resolving interpersonal

20 C.F.R. § 404.1520(a)(4).


                                                    3
Case: 2:20-cv-02759-ALM-EPD Doc #: 26 Filed: 09/16/21 Page: 4 of 11 PAGEID #: 1762




        conflicts); (6) no public contact; (7) no fast paced production work or jobs that
        involve strict production quotas; (8) limited to performing jobs that involve very
        little, if any, change in the job duties or the work routine from one day to the next;
        and (9) limited to jobs that would require no more than fifth-grade reading skills
        and seventh grade math skills.

(R. at 928).2 Notably, the RFC does not refer to the necessity of a job coach. The ALJ again detailed

the weight he was assigning each opinion, as well as his reasoning. (Id. at 921–33). He opted to

assign “little” weight to Jackie Clark, the vocational counselor who advised that Mr. Bowers would

struggle vocationally without supports such as a job coach. (R. at 922–23). In making his weighting

determination, the ALJ explained that he found Ms. Clark’s opinion inconsistent with other

evidence in the record, including findings from acceptable medical sources, the claimant’s

testimony, and the conclusion of the medical expert. (Id.). The ALJ also considered the testimony

of Karen Schneider, the vocational expert, as to how a person in claimant’s position would fare in

the national economy. (R. at 934–35). As to Ms. Schneider’s testimony concerning potential

effects of several other functional limitations, the ALJ found that the limitations were not

supported by the evidence and deemed her responses as not relevant. (R. at 935). The ALJ

concluded that Mr. Bowers was not disabled within the meaning of the Social Security Act. (Id.).

        Mr. Bowers filed suit in this Court on May 28, 2020. (ECF No. 1). When Plaintiff filed his

statement of specific errors, he argued that the ALJ’s decision should be reversed because he

improperly discredited the opinion evidence that documented his need for a job coach. (ECF No.

17). The Commissioner filed a response in opposition, arguing that substantial evidence supported

the ALJ’s RFC findings because he had properly considered the objective medical evidence,

medical opinions, subjective allegations, and vocational expert testimony. (ECF No. 22). The




2
 The relevant facts concerning the Plaintiff’s RFC are thoroughly set forth in the Magistrate Judge’s Report and
Recommendation. (ECF No. 12). The relevant facts will be incorporated into the analysis below when appropriate.


                                                       4
Case: 2:20-cv-02759-ALM-EPD Doc #: 26 Filed: 09/16/21 Page: 5 of 11 PAGEID #: 1763




Commissioner asserts that there was no evidence showing that Mr. Bowers required a job coach

to sustain any work activity. (Id. at 15).

       On August 4, 2021, the Magistrate Judge issued a Report and Recommendation, overruling

the Plaintiff’s statement of specific errors. (ECF No. 23). The Magistrate Judge recommended that

this Court affirm the Commissioner’s decision, finding that it was reasonable for the ALJ to

determine that Plaintiff did not need a job coach in the absence of any evidence showing

improvement of his cognitive functioning. (Id. at 22–24). The Magistrate Judge thus found the

ALJ’s decision supported by substantial evidence. (Id.). Mr. Bowers objected to the Report and

Recommendation, arguing again that the ALJ failed to assess accurately his severe mental health

limitations, which he contends establish his need for a job coach. (ECF No. 24 at 7). He argues

that assistance from his job coach allowed him to return to work. (Id.). The Commissioner filed a

response to his Objections and directed this Court to its earlier filing on the grounds that the

Plaintiff had not brought forth any new evidence, case law, or arguments. (ECF No. 25). This

matter is now ripe for review.

                             II.        STANDARD OF REVIEW

       This Court, upon objection, is required to “make a de novo determination of those positions

of the report or specified proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b). This Court’s review is “limited to determining

whether the Commissioner’s decisions ‘is supported by substantial evidence and was made

pursuant to proper legal standards.’” Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir.

2010) (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)).

       Substantial evidence constitutes such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion. See Richardson v. Perales, 402 U.S. 389, 401 (1971); see also




                                                5
Case: 2:20-cv-02759-ALM-EPD Doc #: 26 Filed: 09/16/21 Page: 6 of 11 PAGEID #: 1764




Ellis v. Schweiker, 739 F.2d 245, 248 (6th Cir. 1984). Substantial evidence requires “more than a

mere scintilla, but only so much as would be required to prevent judgment as a matter of law

against the Commissioner if this case were being tried to a jury.” Inman v. Astrue, 920 F. Supp.

2d 861, 863 (S.D. Ohio 2013) (citing Foster v. Bowen, 853 F.2d 483, 486 (6th Cir. 1988)). In

determining whether the Commissioner’s findings are supported by substantial evidence, a court

must consider the record as a whole. See Garner v. Heckler, 745 F.2d 383, 388 (6th Cir. 1984).

The findings of the Commissioner are not subject to reversal merely because there exists in the

record substantial evidence to support a different conclusion. See Buxton v. Halter, 246 F.3d 762,

772 (6th Cir. 2001). If the Commissioner’s decision is supported by substantial evidence, it must

be affirmed, even if the reviewing court would have arrived at a different conclusion. Elkins v.

Sec’y of Health & Hum. Servs., 658 F.2d 437, 439 (6th Cir. 1981).

       Additionally, even if the ALJ’s decision meets the substantial evidence standard, “a

decision of the Commissioner will not be upheld where the SSA fails to follow its own regulations

and where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009) (quoting Bowen v.

Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007)). “An ALJ’s failure to follow agency rules

and regulations denotes a lack of substantial evidence, even where the conclusion of the ALJ may

be justified based upon the record.” Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011); see also

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 374 (6th Cir. 2013).

                             III.       LAW AND ANALYSIS

       Before the Magistrate Judge, Plaintiff asserted only one error: that the ALJ did not properly

evaluate the opinion evidence, including from medical sources, that documented his need for a job

coach. (ECF No. 17). The Magistrate Judge disagreed with Plaintiff’s assessment, finding that the




                                                6
Case: 2:20-cv-02759-ALM-EPD Doc #: 26 Filed: 09/16/21 Page: 7 of 11 PAGEID #: 1765




ALJ had not erred in finding that the Plaintiff essentially had the same level of cognitive

impairment during and after the closed period, as it related to his need for a job coach. (ECF No.

23 at 23). Plaintiff objects to the Magistrate Judge’s conclusion, again arguing that the ALJ had

not accurately assessed his limitations and need for a job coach. (ECF No. 24). This Court finds

that the Magistrate Judge did not err in finding the ALJ’s non-disability finding was supported by

substantial evidence, including as it pertains to Mr. Bowers’ need for a job coach.

       Substantial evidence requires “more than a mere scintilla” of evidence. Inman, 920 F. Supp.

2d at 863. Where the decision of the Commissioner meets this standard, it must be affirmed, even

if this Court would arrive at a different conclusion. Elkins, 658 F.2d at 439. In this case, the

Commissioner’s decision was well-supported, including as it pertained to the need for a job coach,

and easily meets the substantial evidence standard. At a November 2019 hearing, the ALJ heard

testimony from Dr. Jeffrey Andert, a medical expert, who testified that Mr. Bowers might need

intermittent oversight “maybe once or so” over the course of an eight-hour shift. (R. at 956). The

claimant’s attorney asked Dr. Andert about the opinions of others who had concluded the claimant

would not be successful without a job coach. (R. at 957). Dr. Andert acknowledged that Ms. Clark

made reference to “a great deal of job coaching and communication with the employer,” but that

he did not see it as a recommendation for a job coach but rather on-the-job supervision. (Id.). He

admitted that a vocational expert could have more knowledge on the subject. (Id.).

       In January 2020, the ALJ held another hearing, at which he heard testimony from a

vocational expert, as well as Mr. Bowers. (R. at 965). Mr. Bowers testified that, during the closed

period, he worked part-time at a restaurant where he did dishes, bussed tables, made deliveries,

and ran errands as needed. (R. at 972–73). The ALJ asked Mr. Bowers what happened or changed

as to his mental condition to allow him to return to work on a full-time basis and Mr. Bowers




                                                7
Case: 2:20-cv-02759-ALM-EPD Doc #: 26 Filed: 09/16/21 Page: 8 of 11 PAGEID #: 1766




responded that he had been working for several years already on a part-time basis. (Id. at 981).

When asked if any change in mental health had enabled him to return to full-time work, Mr.

Bowers testified that there had not been. (Id.). Mr. Bowers’ attorney asked him about his

experience with job coaching and Mr. Bowers testified that he had previously worked with a job

coach, who helped him secure employment and checked in on him twice a week. (R. at 988–89).

He also testified that the job coach helped him get to his job on time and improve his skills with

customers. (R. at 989).

        Vocational expert Karen Schneider also testified at this hearing as an impartial witness. (R.

at 991). The ALJ asked Ms. Schneider a hypothetical about the claimant’s limitations and his RFC,

before asking about the requirement for a job coach. (R. at 994). The vocational expert testified

that a job coach would be atypical in competitive work and would be considered a workplace

accommodation. (Id.). The claimant’s representative asked the vocational expert whether an

individual with marked to moderate limitations who had previously worked with a job coach and

had issues maintaining employment would need a job coach. (R. at 997–98). The vocational expert

testified that such an individual would “definitely” need a job coach. (Id.). In closing, the claimant

argued that he would not be working full-time if he had not received job coaching services in the

past. (R. at 999).

        In his February 27, 2020 decision, the ALJ reviewed the opinion evidence from several

non-treating sources from between 1994 and 2012, detailing the substance of their opinions, the

weight he was assigning to the opinions, and the reason for such weighting. (R. at 921–22). He

also detailed the opinion of Ms. Clark, the vocational counselor who opined that Mr. Bowers would

struggle without significant long-term supports. (R. at 922–23). As to Ms. Clark, the ALJ opted to

assign little weight to her opinion because vocational counselors did not constitute a source of




                                                  8
Case: 2:20-cv-02759-ALM-EPD Doc #: 26 Filed: 09/16/21 Page: 9 of 11 PAGEID #: 1767




medical evidence and the information does not equal the probative value of medical sources. (R.

at 922–23). He also noted that the other evidence in the case did not support Ms. Clark’s

assessment, since Mr. Bowers had returned to work without any special supervision and without

any indication of an improvement in his memory and cognitive functioning.

       The ALJ also addressed the testimony of Ms. Schneider, the vocational expert, in reaching

his conclusion. The ALJ found that the hypothetical posed to Ms. Schneider concerning potential

effects of other functional limitations were not relevant, as these limitations were not supported by

evidence in Mr. Bowers’ case and thus had not been excluded in the RFC. (R. at 935). Specifically,

he found that her testimony in response to these hypotheticals was “not deemed relevant,” after he

had provided the rationale for that determination. (Id.). After considering both the testimony of

Ms. Clark and Ms. Schneider, the ALJ concluded that Mr. Bowers’ successful return to work

without an attendant change in mental state undercut their recommendations for continued job

coaching. (R. at 923).

       Under 20 C.F.R. § 404.1527(f)(1), opinions from nonmedical sources may outweigh the

medical opinions of an acceptable medical source, such as when these sources have more

experience treating the individual or their opinions are more consistent with the evidence as a

whole. An ALJ must explain the weight given to opinions from nonmedical sources and “ensure

that the discussion of the evidence in the determination or decision allows a claimant or subsequent

reviewer to follow the adjudicator’s reasoning, when such opinions may have an effect on the

outcome of the case.” 20 C.F.R. § 404.1527(f)(2). The ALJ’s opinion complies with this

regulation: he indicated that he was assigning Ms. Clark’s opinion little weight because the

opinions of acceptable medical sources and the claimant himself undermined her assessment of

the case. (R. at 922–23). The ALJ provided specific reasons as to how the claimant’s condition




                                                 9
Case: 2:20-cv-02759-ALM-EPD Doc #: 26 Filed: 09/16/21 Page: 10 of 11 PAGEID #: 1768




 and return to work without a job coach or change in mental state undercut Ms. Clark’s

 recommendation of a job coach. (R. at 922–23). He likewise found certain portions of Ms.

 Schneider’s testimony in response to a hypothetical was not relevant. (R. at 935). As to why, the

 ALJ explained that Ms. Schneider had been asked a hypothetical about a person with several other

 functional limitations that he, in light of the other evidence in the case, found were not supported

 and thus not includable in Mr. Bowers’ RFC. (Id.). Again, the ALJ addressed a portion of her

 testimony, found that it was not relevant, and provided a reason for doing so. (Id.). He essentially

 assigned the opinion no weight, though not in those exact words, and with a proper explanation.

 Thus, the ALJ did not err in following the applicable regulations in this case.

        Furthermore, the ALJ’s finding that Mr. Bowers did not require a job coach is supported

 by substantial evidence in the record. While Ms. Clark testified that she believed Mr. Bowers

 required a job coach, as did Ms. Schneider in response to a hypothetical, the ALJ based his

 conclusion on other substantial evidence in the record. This evidence includes the testimony of

 Mr. Bowers, multiple medical opinions, and the uncontroverted fact that Mr. Bowers returned to

 work without any change in his cognitive and/or intellectual functioning and without the assistance

 of a job coach. This Court is limited to determining whether the Commissioner’s decision was

 supported by substantial evidence and a review of the record shows more than substantial evidence

 underpinning the ALJ’s decision. In Long v. Commissioner of Social Security, the Northern

 District of Ohio found that testimony of an examining psychologist who stated that a claimant

 “may” require a job coach could be outweighed by other medical source opinions coming to the

 opposite conclusion. No. 5:10 CV 2422, 2012 WL 646183, at *3 (N.D. Ohio 2012). As in this

 case, the job coach in Long was classified as a “work accommodation,” rather than a component

 of the RFC. Id. The Long court ultimately found on review that substantial evidence supported the




                                                 10
Case: 2:20-cv-02759-ALM-EPD Doc #: 26 Filed: 09/16/21 Page: 11 of 11 PAGEID #: 1769




 ALJ’s decision not to include the necessity for a job coach. Id. While Ms. Clark’s opinion as to a

 job coach is firmer than was the case in Long, the ALJ here still rested his decision not to include

 a job coach in the RFC on substantial other evidence in the record. Thus, Plaintiff’s objections to

 the Report and Recommendation are unavailing.

        Given the specificity of the ALJ’s findings and his decision to still give the vocational

 expert’s testimony some weight, the Magistrate Judge did not err in affirming the ALJ’s decision.

 Further, this court’s independent review of the ALJ’s findings and the record reveals that the ALJ’s

 decision was supported by substantial evidence in the record.

                                    IV.     CONCLUSION

        For the reasons set forth above, Plaintiff’s Objections to the Magistrate Judge’s Report and

 Recommendation (ECF No. 24) are OVERRULED. The Court hereby ADOPTS the Magistrate

 Judge’s Report and Recommendation (ECF No. 23) and AFFIRMS the Commissioner’s decision.

 This case is hereby DISMISSED.

         IT IS SO ORDERED.


                                                      ALGENON L. MARBLEY
                                                      UNITED STATES DISTRICT JUDGE

 DATED: September 16, 2021




                                                 11
